Case 3:20-cv-07103-FLW-DEA Document 19-1 Filed 11/20/20 Page 1 of 12 PageID: 160



                44r48. On Thursday, May 21, 2020, a female process server ("Process

Server No. 3") drove up to the Burgess' Princeton residence in Princeton and spoke with Plaintiff

Michelle Burgess outside the front of her home. The incident was recorded by the Burgess

residence security system.

                4^r49__ Process Server No. 3 handed hei-Plaintiff Michelle Burgess a copy

of a deposition subpoena addressed to Phri+p-Burgess, returnable June 5, 2020, captioned in the

Galloway Action, and signed by Defendant Beimett of Defendant Consumer Litigation

Associates, LLC.

                4^50. At all times relevant to this Complaint, Process Servers Nos. 1, 2

and 3: [ij_were employed by At^Defendants acting in concert and for their mutual benefit; (ii)

were acting as the duly authorized agents ofthe-Defendants; and, upon iixformation and belief, (iii)

were acting on the instmctions of one or more of the-Defendants.

                51. Thereafter, Bennett, Consumer Litigation Associates, P.C., Kelly, and Kelly

Guzzo, PLC, continued their campaign of harassment and intimidation against MicroBilt, Burgess,

as well as PAF, PAIF, Primus and LJP and now are trying to intentionally harm their respective

businesses by filing another false and frivolous class action civil RICO complaint against them in

the EDVA. See Steven Mann et al. v. Princeton Alternative Fundins, LLC et a/.. Case No. 3:20-

CV-00820-REP (the "EDVA Class Complaint"). A copy of the Class Complaint is attached hereto

as Exhibit A.

                52. For reasons that will be discussed in detail below, the EDVA Class Complaint

has no legal or evidentiary support whatsoever. Rather, Bennett, Consumer Litigation Associates,

P.C., Kelly, and Kelly Guzzo. PLC, filed the EDVA Class Complaint in bad faith purely to extort

Burgess into cooperating with them or to suffer the damaging consequences of defending a civil




                                               11
Case 3:20-cv-07103-FLW-DEA Document 19-1 Filed 11/20/20 Page 2 of 12 PageID: 161



RICO lawsuit, to continue to tortiously interfere with the business of MicroBilt, and to cause

MicroBilt and its associates damages and legal fees, all of this because Burgess, MicroBilt's

founder and consultant, and other MicroBilt principals have refused to cooperate with these

Defendants in their various aforementioned litigations against Matt Martorello.

               53. Bennett, Consumer Litigation Associates, P.C.^Kellv, and Kelly Guzzo, PLC,

also filed the EDVA Class Complaint as an exhibit in a highly transparent attempt to manyfactyre

purported personal iynsdiction over Burgess in the Virginia Williams Action where the Court

had ordered the claims against Burgess be dismissed for lack of personal iurisdiction and Bennen,

Consumer Litigation Associates, P.C., Kelly, and Kelly Guzzo, PLC, were then attempting to

convince the Court that there was personal iurisdiction because, in parti of the allegations falsely

asserted against Burgess in the EDVA Class Complaint.

               54. The purported class plaintiffs in the EDVA Class Complaint allege that the case

arises from the making and collection of unlawful loans from online lending entities purportedly

owned and operated b^y the Big Valley BandofPpmo Indians of the Big Valley Rancheria, a

federallv-recognized Native American tribe ("Big Valley"). EDVA Class Complaint T 1. The

purported class plaintiffs allege that the loans imposed triple-digit interest rates, exponentially

higher than the interest rate caps permitted by state laws, such as those in Virginia, Pennsylvania

and Georgia. Id. Seeking to ostensibly avoid state ysyry laws, the purported class plaintiffs allege

that the class defendants established a tribal lending business model. M U 2.

               55. Under this model, the purported class plaintiffs allege that non-tribal payday

lenders originate their loan products through a company "owned" by a Natjve American tribe and

organized under its laws. Id. The tribal company then allegedly serves as a conduit for the loans,

facilitating a claim that the loans are subject to tribal law, not the protections afforded by state



                                                12
Case 3:20-cv-07103-FLW-DEA Document 19-1 Filed 11/20/20 Page 3 of 12 PageID: 162



usury and licensing laws. Id. In exchange for the use of its name on the loan, the purported class

plaintiffs allege that the tribal company often receives a portion of the revenue but does not

meaningfully participate in the day-to-day ODerations of the business. Id.

                56. The purported class plaintiffs further allege that the class defendants in the

EDVA Class Complaint made, collected and/or received interest from high-interest loans

originated in the names of FreedomCashLenders, Tremont Lending, Layma d/b/a Little Lake

Lending, and Credit Cube (collectively, "Tribal Lenders"), four entities fomied under tribal law to

serve allegedly as the fronts to disguise the non-tribal payday lenders' role and to ostensibly shield

the scheme by exploiting the doctrine of sovereign immunity. Id. ^3.

                57. The purported class plaintiffs allege that the non-tribal defendants (defined as

PAF, Burgess, Primus, MicroBilt and LJP) provided the capital used to make the loans and, in

return, received the vast maiority of the profits of the illegal lending enterprise. Id. II 3. The

purported class plaintiffs further allege that, by virtue of their investment and critical role in the

illegal lending enterprise, these non-tribal defendants have been permitted to participate, and have

participated, in key decisions, strategies and objectives of the lending businesses, ensuring

protection and maximize return on their investments. Id. If 3.

                58. The purported class plaintiffs allepe that the Tribal Lenders were not licensed

in Virginia, Georgia, or Pennsylvania (or any other state) and, thus, they and all participants in the

enterprise are prohibited from making and collectinp on any loans to citizens in excess of their

respective state's interest-rate cap. Id. T 45.

                59. The purported class plaintiffs llirther allege that the class defendants are an

association in fact enterprise who are associated together for the common purpose of making,

collecting and profiting off the illegal loans. Id. ^ 104.


                                                  13
Case 3:20-cv-07103-FLW-DEA Document 19-1 Filed 11/20/20 Page 4 of 12 PageID: 163



                60. The purported class plaintiffs next allege that PAF, PAIF, Burgess, Primus,

Woiciechowski, MicroBilt, and LJP knowinely arranged and provided the lending capital used to

make the usurious loans to consumers. Id. 1113. The purported class plaintiffs allege that, although

Big Valley held itself out as the actual lender of these internet loans, a substantial amount of the

money came from PAIF, which is a pooled investment fund created to raise and provide the capital

to fund the illegal loans and, in return, the vehicle upon which profits are returned to PAF and its

investors, including Burgess, Primus, and companies owned directly or indirectly by them. Id. ^

114.

                61. In addition, the EDVA Class Complaint alleges, upon information and belief,

that PAIF and Big Valley have entered into a loan and security agreement in order tojirotect

PAIF's capital by: (1) granting it a security interest in the loans; and (2) imposing certain business

PAIF's capital by: (1) erantine it a security interest in the loans: and (2) imposing certain business

restrictions on Big Valley and its entities. Id. T 115.

                62. The purported class plaintiffs allege that Burpess is one of the primary

individuals who participates in raising the capital to be provided to the lenders and who negotiates

the terms of the loan and security agreements with the lenders. Id. II 119. The purported class

plaintiffs further allege that Wojciechowski owns some of the shares in PAIF and is its chief

financial officer and, thus, is the executive responsible for managing the financial actions ot'PAIF,

including its decisions regarding when to deploy more capital to the illegal lenders. Id. II 120.

               63. The purported class plaintiffs allege that PAF, PAIF, Burgess, Primus,

Wojciechowski, MicroBilt, and UP, through their alleged ownership in PAIF, by acquiring and

maintaining interests in, and control of, the enterprise, as well as their conduct in aiding, abetting,




                                                 14
Case 3:20-cv-07103-FLW-DEA Document 19-1 Filed 11/20/20 Page 5 of 12 PageID: 164



facilitating, funding and unlawful collection of, the illegal loans, have violated RICO and state

usury laws. Id. TT 122.

               64. Defendants in the EDVA Class Complaint have served the Plaintiffs" counsel

in that action (Bennett, Kelly and their law firms, who are Defendants in this action) with a Rule

11 "safe harbor" letter, a copy of which is attached hereto as Exhibit B. Defendants also served

Plaintiffs' counsel with a draft motion for Rule 11 sanctions, a copy of which is attached hereto as

ExhibitC,

               65. Defendants, without factual or legal basis caused the purported class

plaintiffs to file the impermissible and unfounded EDVA Class Complaint despite Defendants'

knowledge that:

           The claims asserted against PAF and PAIF are impermissible as such claims
           were discharged upon confirmation of PAF/PAIF's confirmed Bankruptcy
           Reorganization Plan;

           SDecificallv, PAF and PAIF (together, the "Debtors'') each filed bankruptcy
           cases on March 9, 2018, in the United States Bankruptcy Court for the District
           of New Jersey, Chief Judge Kaplan, presiding. See Bankr. D.N.J. 18-14603 &
           18-14600 (the "PAF/PAIF Bankruptcy"). Because of the underlying disputes
           between Debtors and one of their investors, and over the objection of the
           Debtors, the Bankruptcy Court removed the Debtors from possession and
           appointed a Chapter 11 Trustee (the "Trustee") by Order dated November 1,
           2018. See Bankr. D.N.J. Dkt. 389. Thereafter, the Trustee exclusively operated
          PAF/PAIF from November 13.2018 (see Bankr. D.N.J. Dkt. 408), through until
          March 13, 2020. See Bankr. D.N.J. Dkt. 1131 1123 & 1141. On March 13,2020,
          the Bankruptcy Court resolved the PAF/PAIF Bankruptcy through a confirmed
           plan of reorganization for the Bankruptcy (the "Plan");


           Directly contrary to the allegations in the EDVA Class Complaint, the Chapter
           11 Trustee had sole and exclusive operational authority over PAF/PAIF during
           the time period from November 19, 2018, through until March 13,2020. The
          fact that the Trustee had operational authority over PAF/PAIF, and was
          exclusively responsible for the collections of amounts due from Big Valley
          Financial fthe actual borrower) during that time period, conclusively refutes all
          allegations of RICO-based collusion between PAF/PAIF and any lenders
          purportedly associated with Big Valley or Big Valley Financial made by
          plaintiffs' counsel in the EDVA Class Complaint;


                                               15
Case 3:20-cv-07103-FLW-DEA Document 19-1 Filed 11/20/20 Page 6 of 12 PageID: 165




        • The claims asserted against Burgess, Wojciechowski, MicroBilt and LJP for
           their alleged improper use ofPAF/PAIF funds are derivative claims owned by
            PAF/PAIF and PAF/PAIF's confirmed Bankruptcy Reorganization Plan has
            both released and exculpated these class defendants for such derivative claims;

            The contractual relationship between PAF/PAIF and Big Valley Financial, an
            affiliate of Big Valley, included a "Funds Use" covenant that required the loan
            proceeds to be used only for consumer loans between Big Valley Financial and
            consumers and that prohibited Big Valley Financial from lending any such loan
            proceeds to other tribal lenders;

           The draw request records, as required by the loan agreement, provided by Big
           Valley Financial to PAIF confirm that none of the Class Complaint's Plaintiffs
           received any of the loan proceeds and the entirety of such loan proceeds was
            used to originate consumer loans through Big Valley Financial and none was
            used by Big Valley Financial to fund other tribal lenders;

           No class defendant loaned or otherwise transferred funds to or through any of
           the tribal lenders identified in the EDVA Class Complaint;

           PAF/PAIF never made any direct loans to any individual consumers, including
           the class plaintiffs.

           The records reflect that the PAIF loan to Big Valley Financial included only an
           interest rate of at most twenty-four (24%) and there is no evidence that any
           other payments were made—and none were made—from Big Valley Financial
           or any other tribal lender to PAIF as asserted in the EDVA Class Complaint
           because Big Valley Financial never loaned or otherwise made funds available
           to any tribal lender identified in the Class Complaint; and


           The allegations that Wojciechowski held direct ownership in PAIF or that
           Burgess owns indirectly a majority of the "shares in PAF and PAIF are
           incorrect.
               47-


                                           Count One

                             (Malicious Abuse of Legal Process)
            (Burgess, Michelle Burgess. Alexandria Burgess and the Minor Children)

               4^66.          Plaintiffs repeat and re-allege the allegations contained in preceding

paragraphs 1 through 46 as if fully set forth herein.

               4^67. Defendants' further acts after issuing legal process against Plaintiffs

                                                16
Case 3:20-cv-07103-FLW-DEA Document 19-1 Filed 11/20/20 Page 7 of 12 PageID: 166



demonstrate a purpose ulterior to the one for which such process was designed.

               50768. Such purpose was to coerce or oppress either through intentional

malicious abuse of process or the issuance of process without reason or probable cause.

               54-69. As a result of Defendants' conduct, Plaintiffs have been iiijured and

damaged.

               53770. As a result of Defendants' conduct, Defendants are liable to Plaintiffs

for their injuries and damages.

                                             Count Two
                       (Harassment - Invasion of Privacy Interests)
            (Burgess, Michell t3urgess. Alexandria Burgess andthe Minor Children)

               5^71.          Plaintiffs repeat and re-allege the allegations contained in preceding

paragraphs 1 through 51 as if fully set forth herein.

               54r72. Defendants, acting through their duly authorized agents, intentionally

intmded upon Plaintiffs' seclusion or private concerns.

               ^r73. The intentional intmsion by Defendants through their agents, would be

highly offensive to the reasonable person.

               s^74. As a result of Defendants' conduct, through their agents. Plaintiffs have

been injured and damaged.

               57r75. By invading Plaintiffs' privacy, Defendants are liable for harm caused Jo

Plaintiffs, including harm to Plaintiffs' interest in privacy, mental anguish, and special damages.




                                          Count Three
                         (Intentional Infliction of Emotional Distress)
            (Burgess, Michell Burgess. Alexandria Burgess and the Minor Children)



                                                17
Case 3:20-cv-07103-FLW-DEA Document 19-1 Filed 11/20/20 Page 8 of 12 PageID: 167



                ^r76_ Plaintiffs repeat and re-allege the allegations contained in preceding

paragraphs 1 through 56 as if fully set forth herein.

                S^T]__ Defendants' conduct, through their own conduct and the conduct of

their duly authorized agents, was intentional and intended to produce emotional distress, or

reckless in deliberate disregard of the high degree of probability that emotional distress would

result.

                60778_ Defendants' conduct, through themselves and their agents, directed

toward Plaintiffs was extreme and outrageous.

                6^79. Defendants' misconduct, through their agents, proximately caused

Plaintiffs' emotional disti'ess so severe that no reasonable person could be expected to endure it.

                6^780^ As a result. Defendants are liable to Plaintiffs for their injuries and

damages.


                                           Count Four

                        (Business Injured by Another's False Description)
                     (MicroBilt, Burgess, PAF, PAIF, Primus and L JP against
   Defendants Bennett, Consumer Litigation Associates, P.C., Kelly, and Kelly Guzzo, PLC)


               81. Plaintiffs repeat and re-allege the allegations contained in preceding

paragraphs as if fully set forth herein.

               82. Defendants' acts of publishing disparaging assertions concerning

Plaintiffs' businesses were undertakerLwithJhe intent to hinder those bysinesses.

               83,         As a result of Defendants" conduct, Plaintiffs have been damaged by the

injurious falsehoods.

               84. As a result. Defendants are liable to Plaintiffs for their damages.




                                                18
Case 3:20-cv-07103-FLW-DEA Document 19-1 Filed 11/20/20 Page 9 of 12 PageID: 168



                                           Count Five

               (Intentional Interference with Prospective Economic Advantage)

                     (MicroBilt, Burgess, PAF, PAIF, Primus and LJP against
    Defendants Bennett, Consumer Litigation Associates, P.C., Kelly, and Kelly Guzzo, PLC)

                85. Plaintiffs repeat and re-allege the allegations contained in preceding

paragraphs as if fully set forth herein.


                86. Defendants' conduct was intentional and without justification or excuse.

                87. Defendants' conduct has interfered and continues to interfere with

Plaintiffs' pursuit of prospective economics business relationships where there is a reasonable

expectation of economic advantage.

                88. There is a reasonable probability that the interference caused the loss of

prospective pain.

               89. As a result. Defendants are liable to Plaintiffs for the damages caused by

Defendants' interference.

                                            Count Six

                               (Civil Conspiracy to Commit Tort)
                 (MicroBilt, Burgess, PAF, PAIF, Primus, and LJP against
   Defendants Bennett, Consumer Litigation Associates, P.C., Kelly, and Kelly Guzzo, PLC)

               90. Plaintiffs repeat and re-allege the allegations contained in preceding

paragraphs as if fully set forth herein.

               91. Bennett and Consumer Litigation Associates, P.C., on one hand, and Kelly

and Kelly Guzzo, PLC, on the other hand, entered into an agreement or confederation with a

common design to penetrate a tort, to wit, to extort Plaintiffs, or some of them, to cooperate with

Defendants against Matt Martorello and/or others, or to suffer economic harm to their businesses,

including, but not limited to, being named as defendants in a false and impermissible civil RICO


                                               19
Case 3:20-cv-07103-FLW-DEA Document 19-1 Filed 11/20/20 Page 10 of 12 PageID: 169



 action.


                92. In doing so. Defendants had an unlawful purpose to be achieved by

 supposedly lawful means.

                93. Defendants undertook overt acts, including causing the false and

 impermissible EDVA Class Complaint to be filed in furtherance of the conspiracy.

                94. As a result. Plaintiffs, or some of them, have been damaged.

                95. Each Defendant member of the conspiracy is equally and vicariously liable

to Plaintiffs for damages proximately caused by a tortious overt act of one or more of the

conspirators in furtherance of the conspiracy.

                                             Count Seven

                                    fAidine the Commission of Tort)
                     (MicroBilt, Burgess, PAF. PAIF, Primus. and LJP against
    Defendants Bennett. Consumer Litigation Associates, P.C., Kelly, and Kelly Guzzo, PLC)

                96. Plaintiffs repeat and re-allege the allegations contained in preceding

paragraphs as if fully set forth herein.

                97. Defendants, or some of them, pursued a common plan or design to commit

a tort upon Plaintiffs, or some of them, by active participation, aid, encouragement or ratification

of the wrong.

                98. Defendants' conduct in doing so was for their benefit.

                99. Plaintiffs have been damaged.

                100. Each Defendant is jointly and severally liable to Plaintiffs for damages they

suffered as a result of the tort.




                                                 20
Case 3:20-cv-07103-FLW-DEA Document 19-1 Filed 11/20/20 Page 11 of 12 PageID: 170



                WHEREFORE Plaintiffs demands judgment against tte-Defendants jointly and

 severally on the grounds and with the specificity as to Plaintiffs and Defendants in each Counl:

                (a) For compensatory, consequential^ treble and punitive damages;

                (b) Declaring that Defendants through their own actions and tlirough their

        agents^ have intentionally harassed, intimidated and inflicted emotional distress upon

        Plaintiffs and invaded their privacy;

               (c) Enjoining Defendants and their agents from continuing to intentionally

        harass, intimidate and inflict emotional distress upon Plaintiffs and invade their privacy;

               (d) For legal fees and costs in this action; and

               (e) For such other and further relief as the Court may deem just.

                                                      KROVATIN NAU LLC
                                                      60 Park Place, Suite 1100
                                                      Newark, New Jersey 07102
                                                      (973) 424-9777
                                                      Attorneys for Plaintiffs

                                                          s/ Gerald KrovatiiL
                                                        gkrovatin@krovatin.com

Dated: November 19, 2020




                                                21
Case 3:20-cv-07103-FLW-DEA Document 19-1 Filed 11/20/20 Page 12 of 12 PageID: 171



                                          JURY DEMAND

                Plaintiffs demand a trial by jury as to all issues so triable.

                                                       KROVATIN NAU LLC
                                                       60 Park Place, Suite 1100
                                                       Newark, New Jersey 07102
                                                       (973) 424-9777
                                                       Attorneys for Plaintiffs

                                                           s/ Gerald Krovatin
                                                         gkrovatin@krovatin. com
 Dated: November 19, 2020

                                 L.Civ.R.11.2 CERTIFICATION


                I hereby certify that the matter involved here, as far as I know, is not the subject of

 any other action pending in any court, nor is it the subject of a pending arbitration or administrative

 proceeding except for the two related actions:

       (1) Lula Williams, et ah. v. Philip Burgess, Docket No. 3:20-cv-5781 -FLW-DEA;

       (21      _Philip Burgess v. Renee Galloway, et ah.. Docket No. 3:20-cv-06744-FLW-DEA.
                (This miscellaneous action was recently filed for a protective order and to quash
                subpoenas in the aforementioned Virginia Williams Action and the Glover
                Actionr); and

       (3)f3) Steven Mann, et al. v. Princeton Alternative Funding, LLC, el a/.. Case No. 3:20-
               CV-00820-REP (-EDVA).


                                                       KROVATIN NAU LLC
                                                       60 Park Place, Suite 1100
                                                       Newark, New Jersey 07102
                                                       (973) 424-9777

                                                       Attorneys for Plaintiffs
                                                          s/ Gerald Krovatin
                                                         gkrovatin@krovatin.com

Dated: November 19,2020


                                                 22
